DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 01/25/2022 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-16 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of Drawings is acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a printing apparatus” in claim 1.
“a verification apparatus” in claim 1.
“an information processing apparatus” in claim 1.

10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a printing apparatus” corresponds to “printing apparatus 121”.  ‘CPU 221 of the print server 122 deploys a control program stored in a ROM 222 or a hard disk (HDD) 224 toa RAM 223. Then, the deployed program is executed to comprehensively control access to various devices connected to a system bus 226. The ROM 222 primarily stores a control program or the like that can be executed by the CPU 221. The RAM 223 primarily functions as a main memory, a work area, or the like of the CPU 221 and is configured so as to be able to expand the memory capacity by an optional RAM connected to an expansion port (not illustrated). The HDD 224 stores an executable control program, a boot program, various applications, font data, user files, edit files, and the like. A network I/F 225 communicates data with other apparatuses through the network. A printer I/F 227 controls an output of image data to an image
forming unit 228 of the printing apparatus 121…The image forming unit 228 prints an image on a sheet based on image data. The hardware configuration thereof is the same as that of a general printing apparatus. The printing apparatus 121 also includes hardware other than the image forming unit 228, (See Applicant’s Drawing, Figs. 1-2, Printing Apparatus 121 and Applicant’s Specification, Para. [0066]-[0068]).

(b)       Claim 1: “a verification apparatus” corresponds to “UI Screen 501”. ‘In step S801, the CPU 201 instructs the screen display module 305 to display an input screen as illustrated in FIG. SAA, for example. Next, in step $802, the CPU 201 determines whether the verification result data (CSV data) of the verification result generated by the barcode verification apparatus has been designated by the quality checker as described in FIG. SAA. When it is determined that the verification result data is designated here, the processing transitions to step $803 and repeats step S802 until the verification result data is designated. In step S803, CPU 201 reads the verification result data of the barcode from the shared folder on the network through the USB memory or the communication module 310, and stores the CSV data through data management module 301. Next, the processing proceeds to step S804, and the CPU 201 analyzes the CSV data and extracts the manufacturer's apparatus name 
(identification information) of the barcode verification apparatus. Next, the processing proceeds to step S805, and the CPU 201 searches for the database that stores a correspondence table that corresponds to the manufacturer's apparatus name. Then, in step $806, the CPU 201 determines whether or not a correspondence table that corresponds to the manufacturer's apparatus name extracted in step $804 exists among the correspondence tables stored in the database, and if it is determined that it exists, the processing transitions to step S807, and if it is determined that it does not exist, the processing transitions to step S821. Note that this database is stored, for example, in the HDD 204.. (See Applicant’s Drawing, Fig. 5AA, Barcpde Verification Screen 501, and Applicant’s Specification, Para. [0112]).

(c)       Claim 1: “an information processing apparatus” corresponds to “Workflow Management Server 100”. ‘A workflow management server 100 manages the entire workflow for processing print jobs. A workflow management terminal 101 is a terminal operated by a workflow administrator, is connected to the workflow management server 100 via a network, executes various functions, and receives and displays information from the workflow management server 100. Specifically, this includes setting/changing a workflow management function, confirming the status of each device of a production system 120, displaying information related to inconsistencies between print data and PRX data, and the like. Note that although only one production system 120 is illustrated in FIG. 1, the workflow management server 100 may manage a plurality of production systems 120. In that case, a production system 120 that is appropriate for the content of a print job is selected in view of the capabilities of the production systems such as whether or not color printing is possible and printing speed, states such as how crowded print job processes are at that time, and the like. Then, the selected production system 120 is caused to process the print job. (See Applicant’s Drawing, Fig. 1, Workflow Management Server 100 and Applicant’s Specification, Para. [0042]).

11.	Dependent claims 2-7 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi (US PG. Pub. 2020/0358911 A1).
	
Referring to Claim 1, Kikuchi teaches an information processing system (See Kikuchi, Fig. 1, Printing System) operable to perform processing of a print job including a quality requirement of a quality verification of a print product (See Kikuchi, Sect. [0032] lines 10-17, The workflow management server 100 analyzes the PRX data received from the order reception system server 110, and transmits print data, a job ticket, operation setting information, and a control instruction that are based on an analysis result to a production system 120. The workflow management server 100 is a control system that controls a printing apparatus to output a printed product satisfying a required print quality.), the system comprising:
a printing apparatus (See Kikuchi Fig. 2, Printing Apparatus 121) configured to execute the print job and generate a print product (See Kikuchi, Fig. 2, Printing Apparatus 121, Sect. [0047], The printing apparatus 121 is an apparatus that executes print processing based on data and an instruction from the workflow management server 100.);
a verification apparatus (See Kikuchi, Fig. 2, Inspection Apparatus 124) configured to verify the print product and create verification result data (See Anno, Fig. 2, Sect. [0052], The inspection apparatus 124 is an apparatus that detects a defect in a final product or an intermediate product, and executes processing such as notification to the user and removal from a production line.); and
an information processing apparatus (See Kikuchi, Fig. 5B, Workflow Management Server 100) configured to create (See Kikuchi, Sect. [0085], The process management unit 522 in Workflow Server 100 generates job ticket data to be referred to by the apparatuses included in the production system 120. Wherein the job ticket is in job definition format (JDF)), from the verification result data created in the verification apparatus (See Kikuchi, Sect. [0086], the process management unit 522 refers to information regarding a print quality requirement, and generates operation setting information of the post-processing apparatus 123 and the inspection apparatus 124.), a description document of a predetermined format in which verification result data of a corresponding print product is described (See Kikuchi, Sect. [0087], the process management unit 522 transmits PDF data having been subjected to the prepress processing, JDF data, and operation setting information of each apparatus to the production system 120.), 
wherein the information processing apparatus (See Kikuchi, Figs. 1-5, Workflow Management Server 100.) comprises:
a controller (See Kikuchi, Fig. 3, Embodied within the Workflow Management Server 100) having one or more processors which executes instructions stored in one or more memories that causes the information processing apparatus to act as (See Kikuchi, Fig. 3, CPU 201, ROM 202, RAM 203 HDD 204, Sect. [0058], A central processing unit (CPU) 201 comprehensively controls access to and from various devices connected to a system bus 206 by loading a control program stored in a read-only memory (ROM) 202 or a hard disk drive (HDD) 204 into a random access memory (RAM) 203 and executing the loaded program. The ROM 202 stores the control program executable by the CPU 201.):
an input unit (See Kikuchi, Fig. 5, Data Management Unit 504) configured to input the verification result data created in the verification apparatus (See Kikuchi, Sect. [0079], A data management unit 504 records information such as order information, PRX data, and PQX data. In addition, the data management unit 504 transmits input image data, product type information, and PRX data to the workflow management server 100. Furthermore, the data management unit 504 transmits and receives other types of data to and from the various apparatuses);
a conversion unit configured to (See Kikuchi, Fig. 1, PQX Control Unit 502), using a correspondence table in which each parameter of the description document and an element of the verification result data inputted by the input unit are associated, convert a value of each element of the verification result data to a value of a respective parameter of the description document (See Kikuchi, Fig. 5, Sect. [0074], The PQX control unit 502 receives PQX data from the workflow management server 100 and performs predetermined control. For example, the PQX control unit 502 records the PQX data into a database, and converts the PQX data into information to be presented to the end user.); and
a generation unit (See Kikuchi, Fig. 5B, PQX Generation Unit 523) configured to generate the description document of the predetermined format based on the value of each parameter converted by the conversion unit (See Kikuchi, Sect. [0088], PQX generation unit 523 generates PQX data with reference to various types of information received from the production system 120, and transmits the generated PQX data to the order reception system server 110.).

	Referring to Claim 2, Kikuchi teaches the information processing system according to claim 1 (See Kikuchi, Fig. 1, Printing System), wherein the controller further causes the information processing apparatus to (See Kikuchi, Fig. 3, CPU 201, ROM 202, RAM 203 HDD 204, Sect. [0058], A central processing unit (CPU) 201 comprehensively controls access to and from various devices connected to a system bus 206 by loading a control program stored in a read-only memory (ROM) 202 or a hard disk drive (HDD) 204 into a random access memory (RAM) 203 and executing the loaded program. The ROM 202 stores the control program executable by the CPU 201.):
store, in a storage (See Kikuchi, Fig. 5A, PRX Data Holding Unit 5033), identification information of a verification apparatus and a correspondence table corresponding to the identification information (See Kikuchi, Sect. [0112], the PRX generation unit 503 acquires PRX data suitable for the ordered printed product among PRX data held by the PRX data holding unit 5033. For example, if the product type “Photo Book” is selected via the UI 601, the PRX generation unit 503 acquires PRX data for photo book from the PRX data holding unit 5033.), and 
wherein the conversion unit (See Kikuchi, Fig. 1, PQX Control Unit 502), in a case where the storage stores the correspondence table corresponding to the identification information of the verification apparatus, converts the value of each element of the verification result data to the value of each parameter of the description document using the correspondence table corresponding to the verification apparatus (See Anno, Sect. [0074], PQX control unit 502 receives PQX data from the workflow management server 100 and performs predetermined control. For example, the PQX control unit 502 records the PQX data into a database, and converts the PQX data into information to be presented to the end user.).

	Referring to Claim 3, Kikuchi teaches the information processing system according to claim 2 (See Kikuchi, Fig. 1, Printing System), wherein the controller further causes the information processing apparatus to act as (See Kikuchi, Fig. 3, CPU 201, ROM 202, RAM 203 HDD 204, Sect. [0058], A central processing unit (CPU) 201 comprehensively controls access to and from various devices connected to a system bus 206 by loading a control program stored in a read-only memory (ROM) 202 or a hard disk drive (HDD) 204 into a random access memory (RAM) 203 and executing the loaded program. The ROM 202 stores the control program executable by the CPU 201.):
a creation unit configured to (See Kikuchi, Fig. 10, the workflow management server 100), in a case where the storage does not store the correspondence table corresponding to the identification information of the verification apparatus, create a correspondence table using a template of the correspondence table (See Kikuchi, Sect. [0113], In step S803, the PRX generation unit 503 determines whether the end user has performed the detailed setting of quality terms for the ordered printed product. For example, if the user sets, as an average value of the color difference ΔE00 from the Japan Color specified value, a required ΔE00 average value to 3 or less and an ideal ΔE00 average value to 2 or less using the UI 701, it is determined that a detailed printing condition setting is performed. If it is determined that the detailed printing condition setting is performed (YES in step S803), the processing proceeds to step S804. If it is determined that the detailed printing condition setting is not performed (NO in step S803), the processing proceeds to step S805. In step S805, the PRX data acquired in step S802 is transmitted to the workflow management server 100.).

	Referring to Claim 4, Kikuchi teaches the information processing system according to claim 3 (See Kikuchi, Fig. 1, Printing System), wherein the creation unit (See Anno, Figs. 1-2, the workflow management server 100) comprises:
a display unit (See Kikuchi, Fig. 7A, Display Unit) configured to display a screen including each parameter of the description document and the element of the verification result data (See Kikuchi, Sect. [0102], the CPU 211 of the order reception system server 110 performs display control to display, on a display unit, a user interface for prompting the user to select a print quality setting of print data from among predetermined options. For example, as illustrated in FIG. 7A, a user interface for prompting the user to select an item to be prioritized, from among a plurality of items related to print quality, is displayed on the display unit. The plurality of items related to print quality includes barcode accuracy, registration accuracy, image quality, and the level of an acceptable image defect. From among these items, the user selects an item to be prioritized.);
a unit (See Kikuchi, Fig. 7B UI 703) configured to accept a designation of correspondence between a parameter of the description document and the element of the verification result data via the screen (See Kikuchi, Sect. [0101], The end user can perform the detailed setting of quality terms for the quality of a printed product using a UI 703. For example, the end user can input a quality standard required for each job based on the standard of Japan Color. Thus, the end user can designate specific numerical values of an acceptable value and an ideal value of an average value of a color difference ΔE00 (CIE DE2000) between a colorimetric value of a produced printed product and a Japan Color specified value. As another example, the end user can specify a quality term of importance among a plurality of quality terms. Accordingly, the end user can set a quality term of particular importance to each print job.), 
wherein the creation unit creates the correspondence table corresponding to the verification apparatus based on the correspondence (See Kikuchi, Sect. [0114], In step S804, the quality requirement generation unit 5032 reflects the detailed setting of quality terms in the PRX data acquired in step S802. In the present exemplary embodiment, the description will be given of an example case in which the user sets, as an average value of the color difference ΔE00 from the Japan Color specified value, a required ΔE00 average value to less than 3 and an ideal ΔE00 average value to less than 2 using the UI 701. The quality requirement generation unit 5032 performs editing processing on the quality terms in which the following terms are set: “Color Fluctuation Inspection” in QualityParameterSetName, and “Color” in QualityParameterSetType of the PRX data acquired in step S802.).

	Referring to Claim 7, Kikuchi teaches the information processing system according to claim 1 (See Kikuchi, Fig. 1, Printing System), wherein the predetermined format is a PQX (Print Quality eXchange) format (See Kikuchi, Sect. [0037], based on information acquired from the apparatuses (control result illustrated in FIG. 1), the workflow management server 100 generates print quality exchange (PQX) data, and transmits the PQX data to the order reception system server 110.).

	Referring to Claim 8, Kikuchi teaches an information processing apparatus (See Kikuchi, Fig. 1, Printing System) operable to create, from verification result data of a print product generated by executing a print job including a quality requirement of a quality verification of a print product (See Kikuchi, Sect. [0032] lines 10-17, The workflow management server 100 analyzes the PRX data received from the order reception system server 110, and transmits print data, a job ticket, operation setting information, and a control instruction that are based on an analysis result to a production system 120. The workflow management server 100 is a control system that controls a printing apparatus to output a printed product satisfying a required print quality.), a description document of a predetermined format in which verification result data of that print product is described (See Kikuchi, Sect. [0085], The process management unit 522 in Workflow Server 100 generates job ticket data to be referred to by the apparatuses included in the production system 120. Wherein the job ticket is in job definition format (JDF)), the apparatus comprising:
a controller(See Kikuchi, Fig. 3, Embodied within the Workflow Management Server 100) having one or more processors which executes instructions stored in one or more memories that causes the information processing apparatus to act as (See Kikuchi, Fig. 3, CPU 201, ROM 202, RAM 203 HDD 204, Sect. [0058], A central processing unit (CPU) 201 comprehensively controls access to and from various devices connected to a system bus 206 by loading a control program stored in a read-only memory (ROM) 202 or a hard disk drive (HDD) 204 into a random access memory (RAM) 203 and executing the loaded program. The ROM 202 stores the control program executable by the CPU 201.):
an input unit (See Kikuchi, Fig. 5, Data Management Unit 504) configured to input the verification result data of the print product created in the verification apparatus (See Kikuchi, Sect. [0079], A data management unit 504 records information such as order information, PRX data, and PQX data. In addition, the data management unit 504 transmits input image data, product type information, and PRX data to the workflow management server 100. Furthermore, the data management unit 504 transmits and receives other types of data to and from the various apparatuses);
a conversion unit configured to (See Kikuchi, Fig. 1, PQX Control Unit 502), using a correspondence table in which each parameter of the description document and an element of the verification result data inputted by the input unit are associated, convert a value of each element of the verification result data to a value of a respective parameter of the description document (See Kikuchi, Fig. 5, Sect. [0074], The PQX control unit 502 receives PQX data from the workflow management server 100 and performs predetermined control. For example, the PQX control unit 502 records the PQX data into a database, and converts the PQX data into information to be presented to the end user.);
a creation unit (See Kikuchi, Fig. 5B, PQX Generation Unit 523) configured to create the description document of the predetermined format based on the value of each parameter converted by the conversion unit (See Kikuchi, Sect. [0088], PQX generation unit 523 generates PQX data with reference to various types of information received from the production system 120, and transmits the generated PQX data to the order reception system server 110.).

	Referring to Claim 9, arguments analogous to claim 2 are applicable herein.   Thus, the apparatus of claim 9 is rejected for the same reasons as discussed in the rejection of claim 2.

	Referring to Claim 10, arguments analogous to claim 3 are applicable herein.   Thus, the apparatus of claim 10 is rejected for the same reasons as discussed in the rejection of claim 3.

	Referring to Claim 11, arguments analogous to claim 4 are applicable herein.   Thus, the apparatus of claim 11 is rejected for the same reasons as discussed in the rejection of claim 4.

	
	Referring to Claim 14, arguments analogous to claim 7 are applicable herein.   Thus, the apparatus of claim 14 is rejected for the same reasons as discussed in the rejection of claim 7.

	Referring to Claim 15, the structural elements of apparatus claim 8 perform all of the steps of method claim 15.  Thus, claim 15 is rejected for the same reasons discussed in the rejection of claim 8.

	Referring to Claim 16, arguments analogous to claim 8 are applicable herein.  Thus, the non-transitory computer readable medium is explicitly/inherently taught as evidenced by (See Kikuchi, Sect. [0123], Embodiment(s) of the present disclosure can also be realized by a computer of a system or apparatus that reads out and executes computer executable instructions (e.g., one or more programs) recorded on a storage medium (which may also be referred to more fully as a ‘non-transitory computer-readable storage medium’) to perform the functions of one or more of the above-described embodiment(s) and/or that includes one or more circuits (e.g., application specific integrated circuit (ASIC)) for performing the functions of one or more of the above-described embodiment(s), and by a method performed by the computer of the system or apparatus by, for example, reading out and executing the computer executable instructions from the storage medium to perform the functions of one or more of the above-described embodiment(s) and/or controlling the one or more circuits to perform the functions of one or more of the above-described embodiment(s). The computer may comprise one or more processors (e.g., central processing unit (CPU), micro processing unit (MPU)) and may include a network of separate computers or separate processors to read out and execute the computer executable instructions. The computer executable instructions may be provided to the computer, for example, from a network or the storage medium. The storage medium may include, for example, one or more of a hard disk, a random-access memory (RAM), a read only memory (ROM), a storage of distributed computing systems, an optical disk (such as a compact disc (CD), digital versatile disc (DVD), or Blu-ray Disc (BD)™), a flash memory device, a memory card, and the like.). 

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
19.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

20.	Claims 5-6 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi (US PG. Pub. 2020/0358911 A1) in view of Hamada (US PG. Pub. 2011/0026081 A1).

Referring to Claim 5, Kikuchi teaches the information processing system according to claim 1 (See Kikuchi, Fig. 1, Printing System).

Kikuchi fails to explicitly teach 
wherein the verification apparatus is a barcode verification apparatus, and
wherein the conversion unit determines whether a barcode type of the verification result data is one-dimensional or two-dimensional and converts the value of each element of the verification result data to a value of a respective parameter of a description document of a format that accords with a result of that determination.

However, Hamada teaches
wherein the verification apparatus is a barcode verification apparatus (See Kikuchi, Fig. 4, Sect. [0057] lines 6-8, The barcode-embedding processing unit 450 includes a barcode generating unit 451 and a barcode superimposing unit 453 for barcode verification.), and
wherein the conversion unit determines whether a barcode type of the verification result data is one-dimensional or two-dimensional and converts the value of each element of the verification result data to a value of a respective parameter of a description document of a format that accords with a result of that determination (See Hamada, Fig. 4, Printer Driver 430, Sect. [0055] lines 1-23, In FIG. 4, the printer driver 430 converts the drawing data output by the graphics engine 420 into data (hereinafter, referred to as "print data") in a format that an MFP and a printer corresponding to the printer driver 430 can interpret and process (e.g. PDL (Page Description Language)). In the process of converting the drawing data into the print data, the printer driver 430 of the first embodiment sends the drawing data and a barcode generation parameter for generating a barcode to the barcode-embedding processing unit 450, acquires drawing data onto which an image of the barcode (barcode image) is superimposed by the barcode-embedding processing unit 450, and converts the drawing data into the print data. The barcode is an information carrier representing a machine-readable geometric image pattern. Examples of the barcode include a one-dimensional barcode and a two-dimensional code. As for a barcode type, Code 39, EAN-8, EAN-13, Codabar (NW-7), Code 128, and the like are known as the one-dimensional barcode, and, PDF417 as a two-dimensional stacked code, QR and DataMatrix as a two-dimensional matrix code, and the like are known as the two-dimensional code. Each type has own predetermined rule, and a barcode of each type is generated by performing encoding according to the predetermined rule for each type.


Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein the verification apparatus is a barcode verification apparatus, and wherein the conversion unit determines whether a barcode type of the verification result data is one-dimensional or two-dimensional and converts the value of each element of the verification result data to a value of a respective parameter of a description document of a format that accords with a result of that determination.  The motivation for doing so would have been to include a barcode-embedding processing unit 450 used for implementing the function of embedding a barcode into an image, and configured to receive the drawing data and the barcode generation parameter from the printer driver 430, generate a barcode, and generate drawing data to which the barcode is added (See Sect. [0057 of the Hamada reference).  Therefore, it would have been obvious to combine Kikuchi and Hamada to obtain the invention as specified in claim 5.

	Referring to Claim 6, Kikuchi teaches the information processing system according to claim 5 (See Kikuchi, Fig. 1, Printing System).

Kikuchi fails to explicitly teach 
wherein in a case where the barcode type is two-dimensional, the description document includes another parameter in addition to a parameter for a one-dimensional barcode type.

However, Hamada teaches 
wherein in a case where the barcode type is two-dimensional, the description document includes another parameter in addition to a parameter for a one-dimensional barcode type (See Kikuchi, Fig. 4, Sect. [0055] lines 23-31, The barcode generation parameter contains, for example, a barcode type, additional information such as a character string and confidential information specified as an object to be converted to a barcode, and a size of a barcode module (referred to as a module size). The barcode module is a minimum-unit component constituting the barcode. More specifically, the barcode module corresponds to the thinnest line in the one-dimensional barcode and a cell in the two-dimensional code.).

Before the effective filing date of the claimed invention, it would have obvious to a person of ordinary skill in the art to incorporate wherein in a case where the barcode type is two-dimensional, the description document includes another parameter in addition to a parameter for a one-dimensional barcode type. The motivation for doing so would have been to include a barcode-embedding processing unit 450 used for implementing the function of embedding a barcode into an image, and configured to receive the drawing data and the barcode generation parameter from the printer driver 430, generate a barcode, and generate drawing data to which the barcode is added (See Sect. [0057 of the Hamada reference).  Therefore, it would have been obvious to combine Kikuchi and Hamada to obtain the invention as specified in claim 6.

Referring to Claim 12, arguments analogous to claim 5 are applicable herein.   Thus, the apparatus of claim 12 is rejected for the same reasons as discussed in the rejection of claim 5.

	Referring to Claim 13, arguments analogous to claim 6 are applicable herein.   Thus, the apparatus of claim 13 is rejected for the same reasons as discussed in the rejection of claim 6.

Cited Art
21.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashi et al. (US PG. Pub. 2020/0293241 A1) discloses An information processing apparatus receives designation of a level of a print quality requirement concerning a print product, identifies a quality level for each of a plurality of print parameters corresponding to the received level of the print quality requirement concerning the print product based on a table in which the level of a print quality requirement is associated with a quality level for each of the plurality of print parameters, and outputs requirement data representing the identified quality level for each of the print parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Primary Examiner, Art Unit 2677